Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Todd Peck, Appellant                                  Appeal from the 102nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No. 17F1221-
 No. 06-18-00191-CR         v.                         102). Memorandum Opinion delivered by
                                                       Justice Burgess, Chief Justice Morriss and
 The State of Texas, Appellee                          Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Todd Peck, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JULY 10, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk